Proceeding pursuant to CPLR article 78 to review a determination of the respondent police commissioner, dated August 20, 1976, which reaffirmed the punishment of dismissal previously imposed (see Matter of Orza v Kelley, 53 AD2d 671). Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Dismissal of petitioner from service was not so disproportionate to his offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.